Exhibit 10.3
 
SETTLEMENT AGREEMENT




BETWEEN


ROGERS UK LIMITED, a company established and existing under the laws of England
and Wales, having its registered offices at Ashcombe House, 5 The Crescent,
Leatherhead, Surrey KT22 8DY, with corporate registration number 01291442, duly
represented by Marc Beulque, as Director;




“the Company”




AND


Mr LUC VAN EENAEME, with residence at Kamerijkstraat 31, 9041 Oostakker,
Belgium;




“Luc Van Eenaeme”




Jointly referred to as “the Parties”;




WHEREAS:


(A)  
Rogers BVBA (the “Parent Company”) engaged Luc Van Eenaeme with an employment
contract of an indefinite duration on 10 August 1984 (hereafter “the Employment
Contract”).



(B)  
On 30 June 2013, the Parent Company ended the Employment Contract with immediate
effect. This was confirmed by letter of 1 July 2013, signed by both Parties.



(C)  
On the date of termination, Luc Van Eenaeme was not only employed in Belgium.
Luc Van Eenaeme was also appointed as remunerated director of other companies of
the group to which the Company belongs (hereafter “the Group”) in Germany.  Also
these working relations were terminated with immediate effect.



(D)  
Further on the date of termination, Luc Van Eenaeme also held the office of
Director of the Company in the UK but was not an employee of the Company.  This
appointment was also terminated with immediate effect on 30 June, 2013 (the “UK
Directorship”).



(E)  
The Parties have met and have come to this agreement through which they intend
to settle all disputes, which have arisen and may arise between them following
the termination of the UK Directorship. Similar settlement agreements will be
signed regarding Luc Van Eenaeme’s working relations within the Group (the
“Other Settlement Agreements”).

 
 
 

--------------------------------------------------------------------------------

 

IT IS AGREED AS FOLLOWS:


1.  
End date of UK Directorship



1.1  
Luc Van Eenaeme resigned as a Director of the Company with immediate effect on
30 June, 2013 and the Parties agree that the UK Directorship consequently ended
on that date.



2.  
Termination indemnity



2.1  
In connection with the termination of the UK Directorship, the Company will pay
to Luc Van Eenaeme a termination payment of 76,000 EUR.



2.2  
The amounts mentioned under article 2.1 will be transferred into the bank
account of Luc Van Eenaeme after deduction of any applicable withholding tax and
social security contributions/national insurance contributions before 30
September 2013.  Luc Van Eenaeme hereby agrees to notify the Company, by email
to Marc Beulque of the relevant details of his bank account for the purposes of
this article 2 within two days of the date of this agreement.



3.  
Disclose



3.1  
The Parties agree that the negotiations on this settlement agreement and the
Other Settlement Agreements as well as the existence and the terms of this
settlement agreement and the Other Settlement Agreements will remain strictly
confidential and will not be disclosed by either Party, except when the
publication is:

 
(a)  
required by law or regulation, including the rules and regulations of the US
Securities and Exchange Commission and those of the New York Stock Exchange;

 
(b)  
required by a decision of a court or tribunal whose orders or decisions are
binding on the relevant Party;

 
(c)  
required by any regulatory body, authority or agency;

 
(d)  
required because one of the Parties is forced to commence legal proceedings
before any competent court due to the non-compliance of the other Party with the
obligations of the present agreement. In such case, the Party required to
disclose the present agreement will immediately inform the other Party.

 
4.  
Waiving of rights



4.1  
Luc Van Eenaeme hereby confirms that he has no right or claim outstanding
against the Company or against any company in the Group in relation to his
office of Director of the Company, nor in relation to the termination of such
office of Director.



4.2  
Luc Van Eenaeme further hereby irrevocably and reciprocally waives (i) all
claims of whatever nature and arising for whatever reason and (ii) all rights
that he might have through the existence, the execution of, and/or the
termination of his office of Director of the Company, whether arising under his
letter of appointment as Director of the Company, or under any statutory
provision or otherwise (including, without limitation, any damages from breach
of contract or loss of office) or on any other account whatsoever.

 
 
 

--------------------------------------------------------------------------------

 
 
4.3  
The waiving of rights does obviously not concern the rights and duties that
either of the Parties could claim on behalf of this agreement or the other
settlement agreements that are signed between Luc Van Eenaeme and other
companies of the Group.



4.4  
Luc Van Eenaeme affirms that he has sought the advice of a lawyer or another
consultant, prior to the signature of this settlement agreement.



5.  
Applicable law



5.1  
This settlement agreement is subject to English law. The courts of England and
Wales will be solely competent to deal with any disputes relating to this
settlement agreement.



6.  
Replacement prior agreements



6.1  
This settlement agreement supersedes any and all prior agreements, whether oral
or in writing, between the Parties.





This settlement agreement has been signed in Ghent (Belgium) on 26 September
2013 in so many originals as there are parties.




 

Luc Van Eenaeme   For the Company                                              
                                                    Signature preceded by   Marc
Beulque   a handwritten mentioning   Director   "read and approved"   On behalf
of Rogers UK Limited  

 
[Please initial every page and undersign preceded by a handwritten mentioning
“read and approved”]